              Case 4:17-cr-00034-JSW Document 417 Filed 05/07/19 Page 1 of 5



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3
   Chief, Criminal Division
 4
   CYNTHIA STIER (DCBN 423256)
 5 Assistant United States Attorney

 6        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
 7        Telephone: (415) 436-7000
 8        Facsimile: (415) 436-7009
          Email: cynthia.stier@usdoj.gov
 9 Attorneys for United States of America
10                                    UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )    CASE NO. 4:17-CR-00034-JSW
                                                      )
14           Plaintiff,                               )    JOINT [PROPOSED] AMENDED FINAL
                                                      )    PRETRIAL ORDER
15      v.                                            )
16                                                    )    Pretrial: May 20, 2019
     BRANDON JONES,                                   )    Time: 2:00 p.m.
17                                                    )    Hon. Jeffrey S. White
             Defendant.                               ))
18                                                     )

19

20           Pursuant to Criminal Local Rule 17.1-1(b) and the Court’s Guidelines for Motions, Final Pretrial

21 Conference, and Trial in Criminal Case (“Guidelines”), the government and defendant jointly submit

22 this Joint Proposed Amended Final Pretrial Order.

23 I.        18 U.S.C. § 3500 and Federal Rule Criminal Procedure 26.2 (Crim. L.R. 17.1-1(b)(1))

24           The government has provided the defendant with several memoranda of interview and a grand

25 jury transcript. The government will make final disclosures under the Jencks Act on or before June 7,

26 2019, ten days before trial. Thereafter, if new Jencks material is generated (e.g., a memorandum of
27 pretrial witness interview), the government will timely provide this material to the defense.

28           The defendant states that he is compliant with his discovery obligations.

     Joint Proposed Pretrial Order
     Case No. 4:17-cr-00034-02 JSW                    1
30
              Case 4:17-cr-00034-JSW Document 417 Filed 05/07/19 Page 2 of 5



 1 II.      Grand Jury Testimony (Crim. L.R. 17.1-1(b)(2))

 2          The government has disclosed the grand jury transcript of its anticipated witness. Another grand

 3 jury transcript of an anticipated witness will be upon obtaining an order authorizing disclosure pursuant

 4 to Rule 6(E) of the Fed.R.Crim.Pro.

 5 III.     Exculpatory Evidence (Crim. L.R. 17.1-1(b)(3))

 6          Statement by the government

 7          The government is compliant with its obligation to timely disclose all exculpatory evidence to

 8 the defendant. If the government comes into possession of additional exculpatory evidence, the

 9 government will timely disclose such evidence.
10          Statement by the Defense

11          None.

12 IV.      Stipulations (Crim. L.R. 17.1-1(b)(4) and Guidelines No. 5 (ii))

13          The government and defendant Brandon Jones intend to enter several evidentiary stipulations

14 that will be filed with the Court.

15          The parties will stipulate that trial exhibits 1 through 231 and 256 through 265 are authentic

16 under Rules 901 and 902 of the Federal Rules of Evidence; that trial exhibits 1 through 231 are public

17 records under Rule 803(8) of the Federal Rules of Evidence, and trial exhibits 256 through 265 are

18 business records under Rule 803(6) of the Federal Rules of Evidence.

19          Further, the parties will stipulate that trial exhibits 233 through 255 are authentic under Fed. R.

20 Evid. 901 and 902, and originals under Rule 1003 of the Federal Rules of Procedure.

21 V.       Interpreters (Crim. L. R. 17.1-1(b)(5))

22          None.

23 VI.      Dismissal of Counts (Crim. L.R. 17.1-1(b)(6))

24          The government has not dismissed any counts in the Indictment related to the defendant

25 captioned in this pretrial statement.

26 VII.     Joinder and Severance (Crim. L.R. 17.1-1(b)(7))

27          There has been no severance. Co-defendant Satina Shaw pleaded guilty.

28

     Joint Proposed Pretrial Order
     Case No. 4:17-cr-00034-02 JSW                    2
30
              Case 4:17-cr-00034-JSW Document 417 Filed 05/07/19 Page 3 of 5



 1 VIII. Informants, Identification Evidence, and Prior Convictions (Crim. L.R. 17.1-1(b)(8))

 2          The government has not used an informant in this case. The government is compliant with its

 3 obligation to disclose all pretrial identification evidence. The government is compliant with its

 4 obligation to disclose evidence of prior convictions of the defendant, and will provide criminal histories

 5 of its witnesses.

 6 IX.      Witnesses (Crim. L.R. 17.1-1(b)(9) and Guidelines No. 5(iv))

 7          The government and defendant are filing their witness lists with this proposed order.

 8 X.       Exhibits (Crim. L.R. 17.1-1(b)(10) and Guidelines No. 5(iii))

 9          The government and defendant are filing an amended joint exhibit list with this proposed order.

10          Statement by the government

11          The government reserves the right to supplement or amend its exhibit list prior to and during

12 trial. The government has provided to the defendant all trial exhibits it intends to offer, with the

13 exception of draft charts by its summary expert witness, Patricia Hirai.

14          Statement by the Defendant

15          Defendant Brandon Jones reserves the right to supplement or amend his exhibit list prior to and

16 during trial. Mr. Jones is still awaiting receipt of documents pursuant to subpoena requests. Mr. Jones

17 will provide copies of these documents upon receipt.

18 XI.      Objections to Exhibits/Testimony (Crim. L.R. 17.1-1(b)(11) and Guidelines No. 6(f))

19          The government and defendant are filing with this proposed order a joint list of objections to

20 each exhibit; the basis for each objection; and the responses to each objection. The government and

21 defendant do not waive their rights to object to any of the proposed exhibits on other grounds, such as

22 relevance, prejudice, inadmissible character evidence, or any of the bases set forth in the motions in

23 limine or accompanying objections.

24 XII.     Trial Memorandum (Crim. L.R. 17.1-1(b)(12))

25          The government filed its trial memorandum. ECF #379. Brandon Jones does not intend to file a

26 trial memorandum unless the court requests briefing on a particular issue.
27 XIII. Scheduling (Crim. L.R. 17.1-1(b)(13))

28

     Joint Proposed Pretrial Order
     Case No. 4:17-cr-00034-02 JSW                    3
30
                Case 4:17-cr-00034-JSW Document 417 Filed 05/07/19 Page 4 of 5



 1          The government and defendant are prepared to conduct jury selection on June 12, 2019, at 8:00

 2 a.m. The government anticipates its case in chief taking approximately 4 court days, and defendant

 3 anticipates his case taking approximately 2 days.

 4 XIV. Voir Dire (Crim. L.R. 17.1-1(b)(14) and Guidelines No. 6(d))

 5          The government and defendant are filing with this proposed order a joint set of proposed voir

 6 dire.

 7 XV.      Description of the Case (Guidelines No. 5(I), 6(c))

 8          The Indictment alleges the following that from December 13, 2011 to March 7, 2013, the

 9 defendant carried out a scheme to steal public money and property by filing false tax returns which
10 requested fraudulent refunds using the identities of other individuals.

11 XVI. Jury Instructions (Guidelines No. 6(a))

12          The government and the defendant are filing stipulated proposed jury instructions.

13 XVII. Other Issues (Crim. L.R. 17.1-1(b)(15) and Guidelines 6(h) and (g))

14          Both parties have filed motions in limine and oppositions.

15              Defendant opposes the United States’ Motion in Limine.
16              The United States does not oppose Defendant’s Motion in Limine #1 (US not to use guilty
17               pleas or convictions of witnesses as proof of Jones’ guilt).

18              The United States opposes Defendant’s Motion in Limine #2 (Use of Defendant’s 2007
19               conviction in the event he testifies).

20              The United States does not oppose Defendant’s Motion in Limine #3 (Indictment not to be
21               read to jury or sent to jury room).

22              The United States opposes Defendant’s Motion in Limine #4 (to prohibit use of “Patton”
23               when referring to Patton State Hospital).

24                                                                  Respectfully submitted,

25                                                                  DAVID L. ANDERSON
                                                                    United States Attorney
26
                                                                    Northern District of California
27
                                                                    s/ Cynthia Stier
28                                                                  CYNTHIA STIER

     Joint Proposed Pretrial Order
     Case No. 4:17-cr-00034-02 JSW                        4
30
              Case 4:17-cr-00034-JSW Document 417 Filed 05/07/19 Page 5 of 5



 1                                                    JOSE A. OLIVERA
                                                      Assistant U.S. Attorneys
 2
                                                            /s
 3

 4                                                    ERIK BABCOCK
                                                      Attorney for Brandon Jones
 5

 6 SO ORDERED THIS ____ day of __________, 2019.

 7                                              ____________________________________
                                                HONORABLE JEFFREY S. WHITE
 8                                              United States District Judge
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Joint Proposed Pretrial Order
     Case No. 4:17-cr-00034-02 JSW          5
30
